Citation Nr: 1015715	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  08-06 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased disability rating for 
posttraumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.

2.  Entitlement to service connection for sexual dysfunction, 
to include on a secondary basis.

3.  Entitlement to service connection for gastrointestinal 
disability (also claimed as gastroesophageal reflux disease, 
acid reflux, hiatal hernia, and irritable bowel syndrome), to 
include on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that the evaluation currently assigned 
his PTSD does not accurately reflect the severity of that 
disorder.  He also contends that he has a sexual dysfunction 
disorder and a gastrointestinal disability which is either 
due to service or to his service-connected PTSD.

Turning first to the PTSD matter, the Veteran has not 
described his symptoms to VA, electing instead to quote 
directly from the criteria listed in the rating schedule.  In 
this regard he contends that he experiences panic attacks 
more than once per week; difficulty understanding complex 
commands; memory loss; impaired judgement; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

In connection with his claim the Veteran attended a VA 
examination in June 2007.  He reported that he was self-
employed.  He indicated that he recently ended a relationship 
with his girlfriend, but had friends and visited his sons and 
a sibling.  The Veteran explained that he believed his PTSD 
had been a factor in the failure of his past relationships.  
His current complaints included anxiety and hypervigilance.  
He also complained of poor sleep and variable intrusive 
thoughts (sometimes occurring on a weekly basis, and at other 
times on a monthly basis).  He explained that he avoided 
talking about service and encountering reminders of service.  

Mental status examination showed the Veteran was nicely 
groomed, with no speech difficulties.  He reported an anxious 
mood with periods of depression.  No psychotic symptoms were 
evident, and he denied any suicidal ideation.  The examiner 
concluded that the Veteran functioned well, occupationally.  
He diagnosed the Veteran as having PTSD and generalized 
anxiety disorder, and assigned a Global Assessment of 
Functioning (GAF) score of 62.

Unfortunately, the June 2007 examiner provided what could at 
best be described as only minimal mental status findings.  He 
did not address the Veteran's memory function, or comment on 
the presence or frequency of any panic attacks.  He did not 
address the Veteran's judgement.  As those are all areas of 
impairment the Veteran professes to experience, the Board is 
compelled to remand the case for a VA examination which 
provides a more comprehensive mental status examination.

Turning to the sexual dysfunction issue, service treatment 
records document treatment for infected scrotal lesions, but 
are silent with respect to complaints or findings of sexual 
dysfunction.

VA treatment records on file for March 2002 to August 2004 
are silent for any mention of sexual dysfunction.  At a 
January 2005 VA examination, the Veteran did not report any 
problems with sexual dysfunction.  

The report of a March 2005 assessment of the Veteran by G. 
Gardner, Ph.D, indicates that the Veteran reported being on 
testosterone supplements for the prior 6 months for problems 
he believed were related to exposure to Agent Orange.  The 
Veteran reported that he noticed he had a greater sex drive 
while on the supplement.

Private medical records for December 2006 to January 2007 
show that in January 2007, the Veteran was requesting 
testosterone replacement treatments because his girlfriend 
preferred sexual intercourse every day of the week.  The 
Veteran indicated that he believed his libido and strength 
was good enough, and that he normally did have successful 
intercourse with normal erectile function.  He explained that 
he had never had any complaints from other sexual partners.  
The examiner assessed the Veteran with mild testicular 
hypofunction.  He was noted to have fairly normal function 
and libido with normal secondary sexual characteristics for 
his age.  The examiner also indicated that the Veteran's 
frequency of intercourse was actually much higher than others 
of his age.  The examiner concluded that testosterone 
replacement was optional in the Veteran's case.

The RO retrieved, through an Internet search, the abstracts 
of several publications referred to, but not provided by the 
Veteran's former representative.  They suggest that there may 
be an association of sexual dysfunction with PTSD.

From the above, it is far from clear whether the Veteran has 
a sexual dysfunction disorder, inasmuch as his claim appears 
at this point to be based on his measurement of sexual 
performance in relation to his former sexual partner's 
libido, rather than to any perceived or demonstrated 
dysfunction.  Given, however, that he apparently does have a 
measure of testicular hypofunction, and in light of the 
abstracts obtained by the RO, the Board finds that a VA 
examination is necessary in this case.

As to the gastrointestinal disorder claim, the service 
records are silent for any complaints or findings of a 
gastrointestinal disorder.  At discharge, he specifically 
denied any stomach or intestinal trouble, frequent 
indigestion, pain or pressure in chest.

VA treatment records on file for March 2002 to August 2004 
are silent for any mention of gastrointestinal complaints.

The Veteran attended a VA examination in November 2007 for 
his claimed gastrointestinal disorder.  The Veteran reported 
that his symptoms originated after service, around 1970 or 
1973.  The examiner diagnosed the Veteran as having 
hemorrhoids due to constipation; as well as GERD with no 
evidence of a history of hiatal hernia.  The examiner 
concluded that the heartburn was probably not related to PTSD 
because the problems were situational.  He noted that the 
Veteran indicated that the heartburn and reflux began after 
service.  The examiner also noted that the Veteran's alcohol 
intake would cause GERD problems and could also aggravate the 
lower bowel and could be the cause of the occasional loose 
stool.

The Board points out that the examiner, although noting the 
presence of a lower bowel disorder, did not adequately 
address the etiology of that disorder.  The examiner did not 
address the likelihood that it originated in or was due to 
service, and instead only indicated that alcohol intake might 
be responsible.  Given that the examiner inadequately 
addressed the etiology of the claimed gastrointestinal 
disability, the Board will remand that issue for another VA 
examination.

The Board lastly notes that the Veteran's former 
representative identified certain documents he believes 
establish a relationship between PTSD and sexual and 
gastrointestinal disorders.  Although the RO did retrieve the 
abstracts of some of those documents from the Internet, the 
Board hereby advises the Veteran that, except as to VA-
generated documents (namely the VA fact sheet that the RO did 
obtain) it is his responsibility to submit copies of the 
referenced sources of information.  

Accordingly, the case is REMANDED for the following actions:

1.  Make arrangements for an examination 
of the Veteran to determine the extent of 
his service-connected PTSD.  The examiner 
should indicate with respect to each of 
the psychiatric symptoms identified under 
the schedular criteria for rating mental 
disorders whether such symptom is a 
symptom of the veteran's service-
connected PTSD.  The examiner should also 
provide an opinion concerning the degree 
of social and industrial impairment 
resulting from the veteran's service-
connected PTSD, to include whether it 
renders the veteran unable to obtain or 
maintain substantially gainful 
employment, and a global assessment of 
functioning score with an explanation of 
the significance of the score assigned.  
The rationale for all opinions expressed 
should be explained.  The claims file 
must be made available to and reviewed by 
the examiner.  The examination report is 
to reflect that such a review of the 
claims file was made. 

2.   Make arrangements for an examination 
of the Veteran by a physician with 
appropriate expertise to determine the 
nature and etiology of any sexual 
dysfunction disorder.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed.  With 
respect to any sexual dysfunction 
disorder identified, the examiner must 
opine whether it is at least as likely as 
not that such disorder is etiologically 
related to the Veteran's period of 
service, or whether it is at least as 
likely as not that such disorder was 
caused or chronically worsened by 
service-connected PTSD.  The claims 
folder must be made available to the 
examiner for proper review of the medical 
history.

3.  Make arrangements for an examination 
of the Veteran by a physician with 
appropriate expertise to determine the 
nature and etiology of any 
gastrointestinal disorder.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed.  With 
respect to each gastrointestinal disorder 
identified, the examiner must opine 
whether it is at least as likely as not 
that such disorder is etiologically 
related to the Veteran's period of 
service, or whether it is at least as 
likely as not that such disorder was 
caused or chronically worsened by 
service-connected PTSD.  The claims 
folder must be made available to the 
examiner for proper review of the medical 
history. 
 
4.  The RO should then readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted in full the RO 
must issue a supplemental statement of 
the case, and provide the appellant and 
his representative an opportunity to 
respond. 

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

